                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION

                                      NO. 2:19-CV-37-FL


 BILLY JOE BREWSTER, JR.; LARRY E.              )
 NORMAN; and THOMAS L. HILL,                    )
                                                )
         Plaintiffs,                            )
                                                )
        v.                                      )
                                                )
 PHILLIP E. BERGER in his official              )
 capacity as Speaker Pro Tempore of the         )
 North Carolina Senate; TIMOTHY K.              )
 MOORE in his official capacity as Speaker )
 of the North Carolina House of                 )
 Representatives; and DAMON CIRCOSTA, )
 STELLA ANDERSON, JEFF CARMON,                  )
 DAVID C. BLACK, KENNETH                        )
 RAYMOND, and KAREN BRINSON                     )
                                                                      ORDER
 BELL, in their official capacities as officers )
 or members of the North Carolina State         )
 Board of Elections,                            )
                                                )
         Defendants.                            )
 ---                                            )
                                                )
 Rebecca Harper, Donald Rumph, John             )
 Balla, Richard R. Crews, Lilly Nicole          )
 Quick, Gettys Cohen Jr., Shawn Rush,           )
 Jackson Thomas Dunn Jr., Amy Clare             )
 Oseroff, Mark S. Peters, Joseph Thomas         )
 Gates, Kathleen Barnes, Virginia Walters       )
 Brien, David Wright Brown,                     )
                                                )
         Intervenor-Defendants.                 )



       This matter is before the court on plaintiffs’ motion for preliminary injunction (DE 22),

which has been fully briefed and is ripe for ruling. As an initial matter, the relief sought in the

instant motion (“to suspend implementation of any revisions to North Carolina’s current
congressional election districts as enacted by the General Assembly in Session Law 2016-1,” (DE

22 at 1) (emphasis added)), is moot because the congressional districts enacted in Session Law

2016-1 are not the current congressional election districts. See N.C. Sess. Law 2019-249.

Furthermore, and in the alternative, plaintiffs have not demonstrated a likelihood of success on the

merits, where state court proceedings addressing recently-enacted congressional districts are

ongoing on an expedited basis, and where, in such circumstances, “a federal court must neither

affirmatively obstruct state reapportionment nor permit federal litigation to be used to impede it.”

Growe v. Emison, 507 U.S. 25, 34 (1993); see Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7,

20 (2008). Therefore, plaintiffs’ motion is DENIED.

       SO ORDERED, this the 2nd day of December, 2019.



                                                             _____________________________
                                                             LOUISE W. FLANAGAN
                                                             United States District Judge




                                                 2
